Exhibit 10.1

 

EXECUTION VERSION

AMENDMENT NO. 4 TO CREDIT AGREEMENT

This Amendment (this “Amendment”) is made as of December 13, 2012 among Molex
Incorporated, a Delaware corporation (the “Company”), JPMorgan Chase Bank, N.A.,
individually and as administrative agent (the “Administrative Agent”), and the
other financial institutions signatory hereto.

R E C I T A L S:

A.    The Company, the Subsidiary Borrowers party thereto, the Administrative
Agent and the Lenders are party to a Credit Agreement dated as of June 24, 2009
(previously amended, the “Credit Agreement”). Unless otherwise specified herein,
capitalized terms used in this Amendment shall have the meanings ascribed to
them by the Credit Agreement.

B.    The Company, the Administrative Agent and the undersigned Lenders wish to
amend the Credit Agreement on the terms and conditions set forth below.

Now, therefore, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:

1.    Amendments to Credit Agreement.    Upon the Effective Time (as defined
below), the Credit Agreement shall be amended as follows:

(a)    Section 1.01 is amended by adding the following new defined terms in the
appropriate alphabetical order:

“MJDI Adverse Judgment” means a judgment that imposes liability on the Company
or a Subsidiary for any of the Molex Japan Disputed Indebtedness.

“MJDI Bond” means cash, surety bonds, letters of credit and/or bank guarantees
that are posted by the Company in order to stay an MJDI Adverse Judgment pending
the appeal thereof.

(b)    Section 5.01(e) is amended in its entirety to read as follows:

(e)    within 60 days following the first day of each fiscal year of the Company
(but only to the extent prepared by the Company for such fiscal year) a copy of
the investor outlook presentation prepared by the Company for such fiscal year,
which shall be accompanied by the statement of a Financial Officer of the
Company to the effect that, to the best of his or her knowledge at the time
made, such presentation is a reasonable estimate for the periods covered
thereby; and

(c)    Section 6.02 is amended by (i) deleting the word “and” at the end of
clause (f); (ii) designating the existing clause (g) as clause (h); and
(iii) inserting the following new clause (g) in appropriate sequence:

(g)    any Lien on cash or cash equivalents (i) that comprise a part of, or that
secure, the obligations of the Company in respect of the MJDI Bond or (ii) that



--------------------------------------------------------------------------------

secure reimbursement obligations of the Company in respect of any surety bond
that constitutes all or a portion of the MJDI Bond; provided that the aggregate
Dollar Equivalent amount of the obligations secured by all such Liens shall not
exceed 22 billion Japanese yen (plus interest and fees payable in respect of the
applicable surety bonds, letters of credit and/or bank guarantees).

2.    Representations and Warranties of the Company.    The Company represents
and warrants that:

(a)    The execution, delivery and performance by the Company of this Amendment
have been duly authorized by all necessary corporate action and that this
Amendment is a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except as the enforcement
thereof may be subject to the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights
generally;

(b)    Each of the representations and warranties contained in the Credit
Agreement (treating this Amendment as a Credit Document for purposes thereof) is
true and correct in all material respects (except that any representation or
warranty which is already qualified as to materiality or by reference to
Material Adverse Effect is true and correct in all respects) on and as of the
date hereof as if made on the date hereof (except any such representation or
warranty that expressly relates to or is made expressly as of a specific earlier
date, in which case such representation or warranty is true and correct in all
material respects (except that any representation or warranty which is already
qualified as to materiality or by reference to Material Adverse Effect is true
and correct in all respects) with respect to or as of such specific earlier
date); and

(c)    No Default has occurred and is continuing.

3.    Effective Time.    This Amendment shall become effective upon (the
“Effective Time”) (a) the execution and delivery hereof by the Company, the
Administrative Agent and the Required Lenders (without respect to whether it has
been executed and delivered by all Lenders) and (b) the execution and delivery
by the Company and each of the Subsidiary Guarantors of a Reaffirmation of
Guaranty substantially in the form of Exhibit A hereto. In the event the
Effective Time has not occurred on or before December 31, 2012, this Amendment
shall not become operative and shall be of no force or effect.

4.    Miscellaneous.

(a)    Except as specifically amended above, the Credit Agreement and the other
Credit Documents shall remain in full force and effect and are hereby ratified
and confirmed.

(b)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
any Lender under the Credit Agreement or any other Credit Document, or
constitute a waiver of any provision of the Credit Agreement or any other Credit
Document. Upon the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or

 

2



--------------------------------------------------------------------------------

words of similar import shall mean and be a reference to the Credit Agreement as
amended hereby.

(c)    Section headings in this Amendment are included herein for convenience of
reference only and shall not constitute a part of this Amendment for any other
purposes.

(d)    This Amendment may be executed in any number of counterparts, each of
which when so executed shall be deemed an original but all such counterparts
shall constitute one and the same instrument. Delivery of an executed signature
page of this Amendment by facsimile transmission or other electronic
transmission shall be effective as delivery of manually executed counterpart
hereof.

5.    Costs and Expenses.    The Company hereby affirms its obligation under
Section 9.03 of the Credit Agreement to reimburse the Administrative Agent for
all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent in connection with the preparation, negotiation, execution
and delivery of this Amendment, including but not limited to the reasonable and
documented fees, charges and disbursements of attorneys for the Administrative
Agent with respect thereto.

6.    Governing Law.    This Amendment shall be construed in accordance with and
governed by the law of the State of Illinois.

 

[signature pages follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.

 

 

MOLEX INCORPORATED By:     Its:    

 

 

 

 

Signature page to Molex Amendment



--------------------------------------------------------------------------------

 

 

 

JPMORGAN CHASE BANK, N. A.,

individually and as Administrative Agent

By:     Its:    

 

 

 

 

Signature page to Molex Amendment



--------------------------------------------------------------------------------

 

 

 

[LENDER] By:     Its:    

 

 

 

 

Signature page to Molex Amendment



--------------------------------------------------------------------------------

EXHIBIT A

REAFFIRMATION OF GUARANTY

Each of the undersigned (a) acknowledges receipt of a copy of Amendment No. 4 to
Credit Agreement (the “Amendment”), amending the Credit Agreement dated as of
June 24, 2009 (as previously amended, the “Credit Agreement”), (b) consents to
the Amendment and each of the transactions referenced therein, (c) hereby
reaffirms its obligations, as applicable, under the Parent Guaranty and the
Subsidiary Guaranty and (d) agrees that all references in any Credit Document to
the “Credit Agreement” shall hereafter mean and be a reference to the Credit
Agreement as amended by the Amendment. Capitalized terms used herein, but not
otherwise defined herein, shall have the meanings ascribed to such terms in the
Credit Agreement.

Dated as of December [__], 2012

 

 

MOLEX INCORPORATED,

a Delaware corporation

By:     Name:     Title:    

 

CARDELL CORPORATION,

a Michigan corporation

By:     Name:   David D. Johnson Title:   Treasurer

 

MOLEX INTERNATIONAL, INC.,

a Delaware corporation

By:     Name:   David D. Johnson Title:   Treasurer

 

MOLEX CV HOLDINGS, INC.,

a Delaware corporation

By:     Name:   David D. Johnson Title:   Treasurer

 

 

 

Signature page to Reaffirmation of Guaranty



--------------------------------------------------------------------------------

 

MOLEX CONNECTOR CORPORATION,

a Delaware corporation

By:     Name:   David D. Johnson Title:   Treasurer

 

MOLEX COPPER FLEX PRODUCTS, INC.,

a Minnesota corporation

By:     Name:   David D. Johnson Title:   Treasurer

 

WOODHEAD INDUSTRIES, INC.,

a Delaware corporation

By:     Name:   David D. Johnson Title:   Assistant Treasurer

 

WOODHEAD INTERCONNECT, INC.,

a Delaware corporation

By:     Name:   David D. Johnson Title:   Treasurer

 

AERO-MOTIVE COMPANY,

a Michigan corporation

By:     Name:   David D. Johnson Title:   Vice President

 

CENTRAL RUBBER COMPANY,

an Illinois corporation

By:     Name:   David D. Johnson Title:   Treasurer

 

 

 

Signature page to Reaffirmation of Guaranty



--------------------------------------------------------------------------------

 

DANIEL WOODHEAD COMPANY,

a Delaware corporation

By:     Name:   David D. Johnson Title:   Treasurer

 

DW HOLDING, L.L.C.,

a Delaware limited liability company

By:     Name:   David D. Johnson Title:   Treasurer

 

WOODHEAD L.P.,

a Texas limited partnership

By:     Name:   David D. Johnson Title:   Treasurer

 

POLYMICRO TECHNOLOGIES, LLC,

a Delaware limited liability company

By:     Name:   David D. Johnson Title:   Assistant Treasurer

 

WH TWO, LLC,

a Delaware limited liability company

By:     Name:   David D. Johnson Title:    

 

 

 

 

Signature page to Reaffirmation of Guaranty